UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-1891



MARIANNE SAWICKI,

                                              Plaintiff - Appellant,

          versus


MORGAN STATE UNIVERSITY; EARL S. RICHARDSON;
CLARA I. ADAMS; BURNEY J. HOLLIS; OTTO BEGUS;
STATE OF MARYLAND,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CA-03-1600-1-WMN)


Submitted:   January 25, 2006               Decided:   March 1, 2006


Before KING and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Marianne Sawicki, Appellant Pro Se.      John Joseph Curran, Jr.,
Attorney General, Dawna Marie Cobb, Mark Jason Davis, Assistant
Attorneys General, David Reid Moore, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Marianne   Sawicki    appeals   the   district    court’s     order

granting   summary    judgment    for   Morgan    State     University    and

dismissing her claims of employment discrimination.                We have

reviewed the record and find no reversible error.           Accordingly, we

affirm on the reasoning of the district court.              See Sawicki v.

Morgan State Univ., No. CA-03-1600-1-WMN (D. Md. Aug. 2, 2005). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                   AFFIRMED




                                  - 2 -